 

Case: 1:17-CV-O1714-DCN Doc #:29-6-Fited: 42/20/48 4 of 2, PagelD #: 737

®@ 8
Cuyahoga County Court of Common Pleas
Criminal Court Division

 

 

 

 

 

 

 

 

 

 

State of Ohio, . A True Bill tndictment For
Plaintiff | Assault - F4
VS. | §2903.13(A)
Shase Howse,
Defendant 2 Additional Count(s)
Dates of Offense (on or about) The Term Of Case Number
July 28, 2016 September of 2016 | 608395-16-CR
The State of Ohio, ~—f GRI6608395-A mee
SS. '
Cuyahoga County [
Count One Assault - F4 |
_ §2903.13(A)
Defendants Shase Howse

Date of Offense On or about July 28, 2016

 

The Jurors of the Grand Jury of the State of Ohio, within and for the body of the County aforesaid, on their oaths, INTHE NAME
AND BY THE AUTHORITY OF THE STATE OF OHIO, do find and present, that the above named Defendant(s), on or about the
date of the offense set forth above, in the County of Cuyahoga, unlawfully :

did knowingly cause or attempt to cause physical harm to Det. Brian Middaugh, Badge No. 2128.

FURTHERMORE, and the victim of the offense was a peace officer or an investigator of the bureau
of criminal identification and investigation, a firefighter, or a person performing emergency medical
service, while in the performance of their official duties.

 

 

The offense is contrary to the form of the statute in such case made and provided, and against the peace and dignity of the State of
Ohio.

 

RECEIVED FOR FILING

SEP @@ 2016

CUYAHOGA COUNTY CLERK OF
THE COURT-OF COMMON PLEAS,

By ——________. Deputy

Neg fr lass

Foreperson of the Grand Jury , Prosecuting Attorney

 

 

_ Page 1 of 2

 
 

 

 

Case: T:T7-cv-01714-DCN Doc #-29-6 Filed: 42/20/48 2 of 2. PagelD # 738

 

 

 

 

Cuyahoga County Court of Common Pleas ‘ . A True Bill Indictment
Count Two Assault - F4
§2903.13(A)
| Defendants Shase Howse

Date of Offense On or about July 28, 2016

 

The grand jurors, on their oaths, further find that the Defendant(s) unlawfully .
did knowingly cause or attempt to cause physical harm to Det, Thomas Hodous, Badge No. 2451,

FURTHERMORE, and the victim of the offense was a peace officer or an investigator of the bureau
| of criminal identification and investigation, a firefighter, ora person performing emergency medical
‘service, while in the performance of their official duties.

 

The offense is contrary to the Jorm of the statute in such case made and provided, and against the peace and dignity of the State of
Ohio.

 

Count Three Obstructing Official Business - F5
§2921.31(A) _

Defendants Shase Howse .
Date of Offense On or about July 28, 2016

 

The grand jurors, on their oaths, further find that the Defendant(s) unlawfully

did, without privilege to.do so and with purpose to prevent, obstruct, or delay the performance by a
public official of any authorized act within the public official's official capacity, an act that hampered
| or impeded a public official in the performance of the public official's lawful duties.

FURTHERMORE, and created a risk of physical harm to Det. Brian Middaugh and/or Det. Thomas
Hodous, ,

The offense is contrary to the Jorm of the statute in such case made and provided, and against the peace and dignity of the State of
Ohio. : .

 

 

 

’

Reger:

Foreperson of the Grand Jury Prosecuting Attorney

Page 2 of 2

 

 

 

 

 
